Sears, Justice.
The appellant, Wilbur Smith, was convicted of the malice murder of his live-in girl friend, Charlie Mae Daniels, and sentenced to life in prison.1 He appeals, contending that the evidence is insufficient to support the conviction; that the trial court erred in admitting evidence of a prior similar transaction; that the trial court erred in ruling that a child witness was competent to testify; and that he received ineffective assistance of trial counsel. We affirm as to all issues except ineffectiveness of trial counsel; as to that issue, we remand for a hearing on the issue and a ruling by the trial court.
1. The evidence would have authorized the jury to conclude that on December 31, 1994, Smith arrived home to find that Daniels had left him and taken her three children. In an effort to locate her, Smith visited the homes of Helena Hoskins and Mamie Turner (two of Ms. Daniels’s friends) several times during the evening. Smith eventually found Daniels at Hoskins’s house. Smith hid behind a bush, and when Daniels appeared in the yard, Smith began shooting at her. Daniels ran into Hoskins’s house, but Smith followed her into the house, still shooting. Daniels died of a gunshot wound to the heart. Later that evening, Smith surrendered to police and admitted that he shot Daniels because he was angry with her. Viewing the evidence in a light most favorable to the verdict, we conclude that the evidence was sufficient for a rational trier of fact to find Smith guilty of malice murder beyond a reasonable doubt.2
2. Further, we find no merit to Smith’s contentions that the trial court erred in allowing the state to introduce evidence of a prior similar transaction and that the trial court erred in ruling that a child witness was competent to testify. Finally, Smith’s claim that he received ineffectiveness of trial counsel must be remanded to the trial court for further proceedings.3

Judgment affirmed and case remanded with direction.


All the Justices concur.

*89Decided September 9, 1996.
David E. Morgan III, for appellant.
John C. Pridgen, District Attorney, Patrick J. McDonough, Assistant District Attorney, Michael J. Bowers, Attorney General, Paula K. Smith, Senior Assistant Attorney General, Caroline W. Donaldson, Assistant Attorney General, for appellee.

 The crime occurred on December 31, 1994, and Smith was indicted on February 6, 1995. The jury returned its verdict of guilty on August 24, 1995, and the trial court sentenced Smith that same day. Smith filed a motion for new trial on September 19, 1995, and the court reporter certified the transcript on October 2, 1995. The trial court denied the motion for new trial on January 9, 1996, and Smith filed a notice of appeal to the Court of Appeals on January 19, 1996. The Court of Appeals transferred the appeal to this Court on February 5, 1996. The appeal was docketed in this Court on February 14, and was submitted for decision on briefs on April 8, 1996.


 Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).


 See Johnson v. State, 266 Ga. 775 (470 SE2d 637) (1996); Murray v. State, 261 Ga. 824 (3) (413 SE2d 453) (1992); Johnson v. State, 259 Ga. 428 (3) (383 SE2d 115) (1989).